 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     BRIAN JUDAH MICHALEK,                            CASE NO. C19-6057 BHS
 5
                             Plaintiff,               ORDER ADOPTING REPORT
             v.                                       AND RECOMMENDATION
 6
     JEFFERSON COUNTY
 7
     COURTHOUSE, et al.,
 8                           Defendants.
 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 6. The Court

12   having considered the R&R and the remaining record, and no objections having been

13   filed, does hereby find and order as follows:

14           (1)   The R&R is ADOPTED;

15           (2)   Plaintiff’s proposed civil rights complaint is DISMISSED pursuant to 28

16                 U.S.C. § 1915A, his application to proceed in forma pauperis, Dkt. 1, is

17                 DENIED; and

18           (3)   The Clerk shall enter JUDGMENT and close this case.

19           Dated this 24th day of February, 2020.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge


     ORDER
